Opinion by
Judge Doyle,
This is an appeal of an order of the Court of Common Pleas of Delaware County sustaining Preliminary Objections in the nature of a demurrer to a complaint in equity brought by the Borough of Trainer against the Chichester School District.
After careful consideration of the briefs filed by the parties and review of the record including Plaintiffs’ Amended Complaint, we find ourselves in agreement with the court of common pleas and affirm on the basis of the precise and well written opinion of Judge Joseph T. Labrum, Jr., at Pa. D. & C.3d (1981).
Order
Now, February 11, 1983, the order of the Court of Common Pleas of Delaware County, dated September 3, 1981, in the above referenced matter is hereby affirmed.